EXAMINERS REASONS FOR ALLOWANCE
Claims 1, 3, 5, 6, 8, 9, 11, 13-19, 22 and 24 are allowed.  No prior art of record discloses a support with elongated body having a hollow first section with a plurality of apertures separated by a first distance, a hollow second section with a plurality of second apertures separated by a second distance, a bottom portion of the second section connected to a top of the first section, a base portion along a bottom of the body, the first and second  apertures are slots along an edge longitudinally of the body, the slots are unobstructed and the base has a base plate which comprises a base plate having slots and an octagonal shaped recess portion which receives the first section therein and reinforcement members connected between first section and base plate, the reinforcement members located along inner surfaces of the first section.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel non-elected, without traverse, claims 20 and 21




				CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633